Exhibit 10.1

 

Douglas Dynamics, Inc.

2011 Annual Incentive Plan

 

1)              The Douglas Dynamics, Inc. Annual Incentive Plan (“Plan”) is
designed to provide an opportunity for the President and the other executive
officers of the Company selected to participate in the Plan (collectively, the
“Participants”) to earn a cash bonus upon the achievement of the performance
targets established under the Plan.

 

a)              The performance metrics and weightings used under the Plan for
2011 will be (provided that the Compensation Committee of the Board of Directors
(the “Committee”) has the authority to change the performance metrics and/or
weightings used under the Plan for subsequent years):

 

i)                                         Operating Income - 70% weighting

ii)                                      Free Cash Flow (“FCF”) - 30% weighting

 

b)             Target Bonus:

 

i) President - 100% of annual base salary

ii) Other Participants - 75% of annual base salary

 

c)              Plan will be subject to overall maximum bonus:

 

i)                                         President - 150% of annual base
salary

ii)                                      Other Participants - 125% of annual
base salary

 

Notwithstanding anything herein to the contrary, the Committee has the authority
to change the target and maximum bonuses under the Plan for subsequent years.

 

2)              Operating Income

 

a)              For purposes of the Plan, Operating Income is defined as
adjusted EBITDA less depreciation, plus other expense, adjusted for non
recurring expenses, as approved by the Committee

 

b)             Targeted Operating Income will be set annually by the Committee

 

c)              Performance is measured by the degree to which Operating Income
achieves, exceeds, or falls short of, Targeted Operating Income

 

d)             Achievement of Targeted Operating Income will result in a bonus
as a % of annual base salary equal to the Target Bonus multiplied by the
weighting of the Operating Income metric.  For 2011 this would result in a bonus
of:

 

i)                                         President - 70% of annual base salary
(100% target x 70% weighting)

ii)                                      Other Participants - 52.5% of annual
base salary (75% target x 70% weighting)

 

--------------------------------------------------------------------------------


 

e)              If Operating Income falls below 70% of Targeted Operating
Income, no Operating Income bonus will be earned

 

f)                If Operating Income falls between 70% and 100% of Targeted
Operating Income, bonus earned will be reduced linearly from the amount
determined under Section 2(d) for each 1 % reduction in Operating Income below
Targeted Operating Income.  For 2011, the reduction would be as follows for each
1% reduction in Operating Income below Targeted Operating Income:

 

i)                                         2.33% for President

ii)                                      1.75% for Other Participants

 

g)             If Operating Income exceeds Targeted Operating Income, the
Operating Income bonus earned will be increased linearly for each 1% increase in
Operating Income above Targeted Operating Income by 1.4% (for both President and
other Participants)

 

3)              Free Cash Flow (FCF)

 

a)              For purposes of the Plan, FCF is defined as cash generated by
operating activities, less net cash used in investing activities, adjusted for
non recurring items, as approved by the Committee

 

b)             Targeted FCF will be set annually by the Committee

 

c)              Performance is measured by the degree to which FCF achieves,
exceeds, or falls short of, Targeted FCF

 

d)             Achievement of Targeted FCF will result in a bonus as a % of
annual base salary equal to the Target Bonus multiplied by the weighting of the
FCF metric.  For 2011 this would result in a bonus of:

 

i)                                         President - 30.0% of annual base
salary (100% target x 30% weighting)

ii)                                      Other Participants - 22.5% of annual
base salary (75% target x 30% weighting)

 

e)              If FCF falls below the amount required to meet the Company’s
stated annual dividend, then no FCF bonus will be earned (and no annual
incentive bonus will be paid at all under the Plan)

 

f)                If FCF falls between the amount required to meet the Company’s
stated annual dividend and 100% of Targeted FCF, then the bonus earned will be
reduced linearly from the amounts determined under Section 3(d), which, for 2011
would be:

 

i)                                         President — the FCF bonus reduced
linearly from 30% to 0% of annual base salary

ii)                                      Other Participants — the FCF bonus
reduced linearly from 22.5% to 0% of annual base salary

 

--------------------------------------------------------------------------------


 

g)             If FCF exceeds Targeted FCF, then the FCF bonus earned will be
increased linearly for each $1 million increase in FCF above Targeted FCF by
0.833% (for both President and other Participants)

 

4)              Overall Bonus Earned

 

a)              For 2011, the total bonus that may be earned under the Plan is
subject to a cap:

 

i)                                         President - 150% of annual base
salary

ii)                                      Other Participants - 125% of annual
base salary

 

As noted above, the Committee has the authority to change the maximum bonuses
under the Plan for subsequent years.

 

b)             If FCF is below the amount required to meet the Company’s stated
annual dividend, then no annual incentive bonus will be paid under the Plan

 

--------------------------------------------------------------------------------